DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 is objected to because of the following informalities: the limitation “the functional layer” should be “a functional layer”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 5, 14, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kang, US 2018/0277556.
Regarding Claim 1, Kang teaches a three-dimensional (3D) memory device, comprising: 
an alternating layer stack ST including a plurality of conductive layers 11 on a substrate (paragraph 3); and a top selective gate cut structure SLI1 embedded in an upper portion of the alternating layer stack ST  and extending along a lateral direction; 
wherein the top selective gate cut structure includes: a dummy channel layer 14A having a semiconductor material, and a dielectric layer 14B configured to isolate the dummy channel layer from the plurality of conductive layers with references to Figs. 1A and 1B in paragraphs 26 and 33.
Regarding Claim 2, Kang teaches wherein the top selective gate cut structure SLI1 further comprises a dielectric filling wall 23 sandwiched by at least two dummy channel layers 21A and 21B with reference to Figs. 2A and 2B in paragraphs 45 – 48. 
Regarding Claim 3, Kang teaches wherein the at least two dummy channel layers 21A and 21B are sandwiched by at least two dielectric layers 23A and 23B in paragraphs 45 – 48.  
Regarding Claims 4 and 5, Kang teaches wherein each of the at least two dielectric layers is a dummy functional layer having a laminated stack, wherein the laminated stack includes a dummy barrier layer, a dummy storage layer, and a dummy tunneling layer in paragraph 
Regarding Claim 14, Kang teaches a plurality of channel structure CH penetrating the alternating layer stack ST; wherein the top selective gate cut structure SLI1 extends between two rows of channel structures.  
Regarding Claims 17 and 19, Kang teaches wherein the functional layer comprises: a barrier layer on the sidewall of the first channel hole configured to block an outflow of electronic charges; a storage layer on a surface of the first barrier layer configured to store electronic charges during operation of the 3D memory device; and a tunneling layer on a surface of the first storage layer configured to tunnel electronic charges and wherein the dummy functional layer includes a dummy barrier layer, a dummy storage layer, and a dummy tunneling layer in paragraphs 45 – 47, 64 and 66.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang, US 2018/0277556.
Regarding Claims 12 and 13, Kang fails to teach wherein the alternating layer stack comprises: at least 32 conductive/dielectric layer pairs stacked in a vertical direction, wherein each conductive/dielectric pair includes a dielectric layer and a conductive layer and wherein: the top selective gate cut structure extends into three top conductive/dielectric layer pairs of the alternating layer stack.  
However these features are part of the design and manufacture of the 3D NAND devices wherein industry is trying to build devices with higher conductive/dielectric layer stacks and would have been obvious to one with ordinary skill in the art at the time of the invention.
Regarding Claim 20, Kang fails to teach the functional layer and the dummy functional layer have a same material and are formed in a same process; the channel layer and the dummy channel layer have a same material and are formed in a same process; a dielectric filling structure and the dielectric filling wall have a same material and are formed in a same process; and the channel plug and the dummy channel strip cover have a same material and are formed in a same process.
However, it would have been obvious to one with ordinary skill in the art at the time of the invention to utilize the same materials for the same function in the device to minimize the processing steps for lowering manufacturing cost.  Moreover, this is a “product by process” claim.
Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that applicant has the burden of proof in such cases, as the above case law make clear.

Claim(s) 6 – 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang, US 2018/0277556 in view of Baba, US 2017/0213845.
Regarding Claims 6 – 11, Kang fails to teach wherein the dummy barrier layer includes a high-k material; wherein the dummy barrier layer is a silicon oxide layer; wherein the dummy barrier layer is a SiO2-SiON-SiO2 multi- layer stack; wherein the dummy storage layer includes a polycrystalline silicon layer; wherein the dummy storage layer further includes one or more films of silicon nitride, silicon oxynitride, and a combination of silicon oxide and silicon nitride and wherein the dummy tunneling layer includes one or more films of silicon oxide, silicon nitride, and silicon oxynitride.  
Baba teaches that the structure of the memory cell may contain barrier layer, storage layer and tunneling layers containing these materials in paragraph 129 for the benefit of forming a NAND type memory device in paragraph 2.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Kang and the 3D memory device contains dummy barrier layer includes a high-k material; wherein the dummy barrier layer is a silicon oxide layer; wherein the dummy barrier layer is a SiO2-SiON-SiO2 multi- layer stack; wherein the dummy storage layer includes a polycrystalline silicon layer; wherein the dummy storage layer further includes one or more films of silicon nitride, silicon oxynitride, and a combination of silicon oxide and silicon nitride and wherein the dummy tunneling layer includes one or more films of silicon oxide, silicon nitride, and silicon oxynitride for the benefit of forming a NAND type memory device as taught by Baba in paragraph 2.
  Allowable Subject Matter
Claims 15, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 8 of copending Application No. 17/214,390.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Claims 1 – 4 of the invention are taught by limitations of Claims 1 and 5 of Application No. 17/214,390.  Claims 12 and 13 of the invention correspond to Claims 2 and 3 of Application No. 17/214,390.  Claims 15 and 16 of the invention correspond to 4 of Application No. 17/214,390.  Claim 17 of the invention corresponds to the claim 7 of Application No. 17/214,390 and Claim 20 of the invention corresponds to the claim 6 of Application No. 17/214,390.
This is a provisional nonstatutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wang, US 2014/0284697; Lie, US 2016/0204117 and Lai, US 9,627,397 teach 3D memory devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        October 28, 2022